Citation Nr: 1613641	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent, prior to October 20, 2014, and in excess of 70 percent, thereafter, for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a rating in excess of 10 percent, prior to January 16, 2014, and in excess of 20 percent, thereafter, for degenerative disc disease, thoracolumbar spine.

3.  Entitlement to service connection for sensory and neurological impairment.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 16, 2011.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from September 1971 to March 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of a higher rating for degenerative disc disease of the thoracolumbar spine stems from a November 2006 rating decision that denied a rating in excess of 10 percent.  Subsequently, in a December 2015 rating decision, the RO assigned a higher rating of 20 percent, from January 16, 2014, forward.  This was not a full grant of the benefit sought, and the appeal continues.

The issue of an initial higher rating for PTSD with depression originates from an October 2010 rating decision that granted service connection for PTSD with depression, with a rating of 50 percent, from February 1, 2008, forward.  The Veteran appealed the rating and effective date in a November 2010 notice of disagreement.  Consequently, in a September 2013 rating decision, the RO granted the earlier effective date of July 21, 2000.  Then, in a December 2015 rating decision, it assigned a higher rating of 70 percent, from October 20, 2014, forward.  This was not a full grant of the benefit sought, and the appeal continues.

The issue of service connection for sensory and neurological impairment arises from a February 2009 rating decision. 

Finally, the issue of entitlement to a TDIU comes from a December 2008 rating decision.  Subsequently, in a December 2015 rating decision, the RO granted entitlement to a TDIU, from May 16, 2011, forward.  This was not a full grant of the benefit sought, and the appeal continues with regard to the issue of entitlement to a TDIU prior to May 16, 2011.

The Board previously considered these issues in September 2010, January 2013, and September 2013, on which occasions it was remanded for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in May 2013.  A transcript is of record.

In its September 2013 decision, the Board considered and remanded the issue of entitlement to a separate evaluation for depression, as secondary to the Veteran's service-connected thoracolumbar spine disability.  In October 2014, before the case was recertified to the Board, the Veteran indicated through his attorney that he was withdrawing this issue.  Accordingly, it is no longer on appeal.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  For the period from October 5, 2006, until December 21, 2009, the Veteran had flexion with pain at 60 degrees, further reduced another 5 degrees with repetitive movement.

3.  Prior to October 5, 2006, and from December 21, 2009 to January 16, 2014, the Veteran has demonstrated flexion of the thoracolumbar spine between 60 and 85and combined range of motion between 120 and 135 degrees, considering additional functional limitation due to repetitive movement.  The record does not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No incapacitating episodes were shown.  

4. From January 16, 2014 the Veteran retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no incapacitating episodes.

5.  The weight of the evidence shows that the Veteran does not have a current neurological disability that is separate and distinct from his service-connected peripheral neuropathy of both lower extremities.

6.  For the period prior to June 1, 2002, the weight of the evidence is against a finding that the Veteran's service-connected back and mental health disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

7.  For the period beginning June 1, 2002, the weight of the evidence supports a finding that the Veteran's service-connected back and mental health disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From October 5, 2006, to December 21, 2009, the criteria for a higher rating of 20 percent for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Before October 5, 2006, and from December 21, 2009, to January 16, 2014, the criteria for a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  From January 16, 2014, the criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for service connection for sensory and neurological impairment have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  For the period prior to June 1, 2002, the criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

7.  For the period beginning in June 1, 2002, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate the claims on appeal in June 2006 (service connection for PTSD), September 2006 (increased rating for the thoracolumbar spine), May 2008 (TDIU), and January 2009 (service connection for sensory and neurological impairment), prior to the initial adjudication of the respective claims.  With regard to the PTSD claim, no further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged. Further, the Veteran and his representative indicated actual knowledge of the requirements for service connection, higher ratings, and TDIU during the May 2013 Board hearing, and the undersigned asked questions to elicit pertinent information and try to substantiate the claims.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in September 2006, November 2009, and January 2014 to determine the severity of the Veteran's thoracolumbar spine disability, and in December 2013 to determine the severity of the Veteran's PTSD.  In addition, VA provided a VA neurological examination in January 2014 to determine the nature and etiology of the Veteran's claimed neurological disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      1.  PTSD

Service connection for PTSD with depression is in effect since July 21, 2000.  See rating decisions from October 2010 and September 2013.  The Veteran's mental health disability is rated as 50 percent disabling prior to October 20, 2014, and as 70 percent disabling from that date forward.  He seeks higher ratings for both periods.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Turning to the evidence of record, a January 2002 fee basis examination shows that the Veteran reported feelings of anger and sadness, poor appetite, sleep impairment, poor energy level, a lack of social life, intermittent crying spells and death wishes.  On mental examination, he was cooperative and pleasant.  His speech was normal.  His thought process was focused and goal-directed.  Thought content was devoid of any perceptual abnormality.  Mood was reportedly sad and mad.  Affect was blunt.  Insight appeared to be poor.  Judgment was adequate.  He was alert and oriented, with intact concentration, registration, short term memory, and abstract interpretation.  He denied suicidal ideation.  A GAF score of 65-70 was assigned.

In a November 2002 private psychological evaluation the Veteran reported that he was currently unemployed and last worked in May 2002 as a cross-country truck driver, but could not handle this line of work any longer.  He reported depressed mood, irritability, anger, and sadness.  He described himself as emotionally numb.  He stated that he worked primarily by himself, if at all, in order to avoid dealing with other people.  He reported poor memory, frequent suicidal ideation, flashbacks, and frequent anxiety attacks.  He stated that he has difficulty even going to the store.  On mental examination, his affect was constricted and blunted.  He exhibited an angry tone.  The examiner diagnosed PTSD and major depression, indicating that the Veteran experiences intrusive thoughts, flashbacks, and difficulty managing his emotions.  He has difficulty coping with others and is basically socially isolated and socially withdrawn.  A GAF score of 50 was assigned.

A June 2004 private mental status evaluation shows complaints of sleep difficulties, constant fatigue, problems with crowds and occasional flashbacks.  On examination, he was oriented, and there was no indication of a thought disorder.  His speech was normal.  His short term memory appeared intact, although concentration was difficult.  Long term memory was adequate.  He appeared to be in the average range of intelligence.  A GAF score of 55 was assigned.

A December 2009 VA examination shows that the Veteran reported feelings of depression, memory problems, weight gain, hypersomnia, suicidal thoughts and feelings of worthlessness.  He also reported an inability to tolerate crowds and irritability with others.  He stated that he had become "sharp" with his mother.  He was troubled by memories of his experiences in Vietnam.  He indicated that he quit his work as a truck driver because of increasing problems with road rage and fears of hurting someone.  He was also unable to tolerate his back pain when driving a truck.  He spent his time sleeping and helping her mother.  He also goes out and plays pool with acquaintances.  On mental examination, the Veteran was oriented.  His affect and mood were congruent.  He appeared severely depressed and mildly anxious.  He complained about his memory and concentration issues.  He showed no signs of a thought disorder.  He denied hallucinations and delusions, also suicidal ideation, but admitted to occasional suicidal thoughts.  There was no impairment of thought process or communication noted.  A GAF score of 50 was assigned.

A December 2013 VA examination reflects the Veteran's reports of sleeping well.  He noted occasional arguments with his mother (once every two or three months) over household issues.  He denied experiencing intrusive thoughts or flashbacks.  He stated that he often avoided people in general.  He did not describe any negative cognition or negative mood symptoms.  He frequently looked out his window to make sure other people are not stealing from his home.  He indicated that he lived with his mother, who was 88 years old at the time, helping to take care of her.  He denied having any relationship with any of his three ex-wives or his three children.  He reported having a limited social life.  He stated often being annoyed at his mother for inviting neighbors to the house.  He reported using social media to interact with friends and acquaintances, and frequently going to a local bar to play pool.  He indicated that he does not have any problems getting along with people that he does not know.  The examiner characterized the Veteran's occupational and social impairment was due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He summarized the Veteran's symptoms as depressed mood and disturbances of motivation and mood, which represent a continuation of prior PTSD symptoms.  A GAF score of 70 was assigned, as indicative of mild, persistent symptoms, and mild impairment in overall functioning.  The examiner noted that the Veteran had a fair relationship with his mother, and was in contact with friends and acquaintances through social media.

In addition to these examinations, a VA treatment note from April 2000 shows complaints of depressed mood, anxiety, and poor sleep, and reports of the following symptoms related to PTSD: recurrent, distressing recollections and dreams of the traumatic event; intense psychological distress at, and physiological reactivity to, exposure to internal or external cues that symbolize or resemble some aspect of the event; persistent avoidance of stimuli associated with the trauma, as indicate by efforts to avoid thoughts, feeling, or conversations associated with the trauma, as well as activities, places, or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and restricted range of affect.  The Veteran stated that he could not work due to his difficulties being around people.  

VA treatment notes from June and July 2000 show complaints of difficulty with people, irritability, and flashbacks.  These also show that the Veteran participated in psychological therapy.  The treating provider noted that the Veteran was alert and oriented by person, place, time, and situation; his speech was of normal rate and volume, and suggested logical or organized thought form, with non-bizarre thought content; his mood was irritable with affect that was constricted; he denied suicidal or homicidal ideations; his memory was grossly intact with intelligence roughly estimated to be average; his insight seemed marginal, with fair judgment, and adequate impulse control.

VA treatment notes from September and October 2000 show complaints of sleep difficulties and problems with recall and memory, and reports of depressed mood with constricted effect, but no suicidal ideas. GAF scores of 45 were assigned.

A VA treatment note from June 2001 shows that the Veteran reported trouble being around people, ongoing sleep difficulties, feeling nervous during the day.  He denied suicidal/homicidal ideations.  The treating provider noted that he was alert and oriented, with good demeanor, but blunted affect.  A GAF score of 55 was assigned.

A VA treatment note from August 2001 shows reports of lack of motivation, sleep disturbances, and anger control issues.  A GAF of 55 was assigned.

A VA treatment note from February 2002 shows reported irritability and difficulty controlling his anger.  A GAF of 60 was assigned.  The Veteran was instructed not to drive a truck if he could not control his irritability, and was told that his sleep difficulties could be secondary to his work hours.  

A VA treatment note from July 2003 shows that the Veteran reported sleep difficulties, poor appetite, constant nervousness, low motivation, and an inability to get along with people.  The Veteran was alert and oriented, appeared somewhat depressed with little variation in mood, displayed no disturbance of thought, and seemed irritable.  A GAF of 65 was assigned.

A VA treatment note from January 2004 shows reports of sleep difficulties, nightmares, and feelings of depression.  The Veteran was noted to be coherent, denied suicidal ideations, depressed, with adequate memory, speech, insight, and judgment.  A GAF of 60 was assigned.

A July 2006 VA treatment note shows that the Veteran reported trouble being around people, sleep difficulties, occasionally getting startled by loud bangs, intermittent feeling of depression due to life issues, tiredness, and inability to focus.  He was noted to have trust issues.  A GAF of 55 was assigned.  See VA treatment records (received April 2012) at 65.

An April 2007 VA treatment note shows that the Veteran reported nervousness, difficulties getting along with people, sleeping issues, dreams, and tiredness with low energy.  He was noted to be alert and oriented, not in acute distress, with reactive mood, somewhat anxious, clear with no psychosis, no suicidal/homicidal ideation, no agitation or threatening behavior.  A GAF of 50 was assigned.  See VA treatment records (received April 2012) at 64.

A May 2011 VA treatment note shows that the Veteran reported difficulties with stress, flashbacks, and occasional intrusive thoughts.  He was noted to be alert and oriented, not in acute distress, with reactive mood, somewhat anxious, clear with no psychosis, no suicidal/homicidal ideation, no agitation or threatening behavior, and limited insight affective judgment.  A GAF of 50 was assigned.  See VA treatment records (received April 2012) at 47.

A May 2013 private vocational assessment (received June 2013), based on review of the claims file, shows that the reviewer characterized the Veteran's documented GAF scores as consistently low through several years, placing him in the "serious" limitations range, indicative of serious limitations that would prevent him from maintaining social situations, relationships, and employment.   In addition, an October 2014 private medical report, also based on review of the claims file, shows a GAF score of 52.

The Board finds that overall these reports provide evidence in support of a 70 percent evaluation throughout the rating period on appeal.  As stated above, various GAF scores assigned throughout the appeal period indicate serious symptoms and impairment.  Insofar as such scores conflict with the slightly higher scores assigned in the VA examinations, the Board resolves any doubt in favor of the Veteran.

Notwithstanding, the record is against a finding of total impairment.  In this regard, the December 2013 VA examination shows that the Veteran denied relationships with his children and ex-wives, but he had a fair relationship with his mother.  He also reported being in contact with friends and acquaintances through social media, and going out to play pool on a regular basis.  Further, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially.  As such, the record is against a finding of total impairment.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 70 percent rating, and no higher, is warranted for the Veteran's PTSD during the entire appeal period.  

      2.  Thoracolumbar Spine

The Veteran is seeking a higher rating for his service-connected thoracolumbar spine disability.  He submitted his increased rating claim in April 2006.  For the appeal period, his spine disability is rated as 10 percent disabling prior to January 16, 2014, and as 20 percent disabling from that date forward under Diagnostic Code 5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

A September 2006 VA examination shows complaints of stiffness, weakness and constant pain.  The Veteran stated that he could not turn or bend properly, or lift.  Pain traveled to right leg and neck, and was described as aching and sharp in nature, elicited by physical activity, and relieved by rest and medication.  The Veteran also related incapacitating episodes as often as 30 times per month, lasting for one day.  Physical examination showed evidence of radiating pain to right leg on movement.  There were no spasms or ankylosis.  Tenderness was noted.  Range of motion was forward flexion up to 70 degrees, with pain at 60 degrees.  Combined range of motion was 180 degrees.  Joint function was additionally limited (by five degrees) after repetitive use by pain, fatigue, weakness, lack of endurance, and pain.  

A November 2009 VA examination shows reports of continued low back pain.  The Veteran described it as a pulling-type pain that became worse with prolonged sitting or standing.  The examiner noted that the pain did not radiate to his legs.  Notwithstanding, the Veteran indicated that he had an area in his left thigh that was constantly numb and tingly, and at time would become painful. He also reported flare-ups which occur 1 to 2 times per year and will last for two days.  Pain causes functional impairment in that he cannot stand up straight and has to walk stooped over.  The Veteran did not use a brace or any other assistive device.  Physical examination shows a finding of tenderness of the paraspinal muscles on palpation.  No spasms were noted.  Forward flexion was up to 80 degrees with pain at 75 degrees.  Combined range of motion was 215.  No additional functional loss was noted after repetitive use.  The examiner diagnosed meralgia paresthetica of the left leg, noting that such condition was due to compression of the lateral femoral cutaneous nerve and is not consistent with a lumbar radiculopathy.  

A January 2014 VA examination shows reports of continued back pain, described as constant and irritating.  The Veteran stated that he has a sudden sharp pain that shoots into his hip or back of leg when he twists or bends the wrong way, with pain higher in left leg.  He also had symmetrical numbness in lower legs due to neuropathy from diabetes.  Otherwise, he denied radicular symptoms.  He reported flare-ups after he lifts more than 20-25 pounds, with flare-ups lasting for a week and requiring him to stay in bed or recliner.  Range of motion was flexion up to 60 degrees, with painful motion.  He had additional functional loss (flexion up to 50 degrees) after repetitive use, due to less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  There was no ankylosis or signs or symptoms of radiculopathy.

Based on the above, the Board finds that a higher rating of 20 percent is warranted for the period from October 5, 2006, to December 21, 2009.  In this regard, the Board notes that the September 2006 VA examination shows flexion up to 70 degrees, with pain at 60 degrees and joint function was additionally limited (by five degrees) after repetitive use by pain, fatigue, weakness, lack of endurance, and pain.  Thus, his disability picture is found to most rly approximate the 20 percent criteria for this period.  Thereafter, examination in November 2009 VA examination shows an improvement in the Veteran's symptomatology.  Such examination findings, detailed above, fail to support a rating in excess of 10 percent.  Indeed, while acknowledging his complaints of pain, such pain has not been shown to result in additional functional limitation during the period in question.  It is appropriate to assign different rating percentages for different staged of the appeal, where symptoms changes.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board finds that the most recent January 2014 VA examination shows a disability picture commensurate with the 20 percent evaluation already assigned for this period.  Forward flexion was not limited to 30 degrees or less and ankylosis was not shown.  There is no diagnosis of intervertebral disc syndrome, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5242-5243.

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  While the evidence shows neurological symptoms in the Veteran's legs, these have not been linked to his service-connected spine disability.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the weight of the evidence supports a higher rating of 20 percent prior to January 16, 2014, but is against a rating in excess of 20 percent during the entire appeal period, for the Veteran's service-connected thoracolumbar spine disability.  

B.  Service Connection for Sensory and Neurological Impairment

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran raised the issue of service connection for a sensory and neurological, to include as secondary to his service-connected thoracolumbar spine disability impairment, in a September 2008 substantive appeal.  The Board notes that, subsequently, in an April 2012 rating decision, the RO granted service connection for bilateral peripheral neuropathy (sciatic nerve) of the lower extremities (as secondary to the Veteran's service-connected diabetes mellitus type 2), with a rating of 10 percent for each leg, from May 16, 2011, forward.  

A November 2009 VA examination for the Veteran's spine shows a diagnosis of meralgia paresthetica of the left leg, which the examiner described as due to compression of the lateral femoral cutaneous nerve and not consistent with lumbar radiculopathy.  

In its September 2013 remand, the Board instructed the RO to schedule the Veteran for a VA examination of the spine, asking the examiner to specifically comment on whether the Veteran has any neurological abnormality not related to (with separate symptomatology from) the service-connected peripheral neuropathy, that is caused by, secondary to, or aggravated by his service-connected back disability.  Consequently, the Veteran underwent January 2014 VA examinations of his spine and peripheral nerves.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to a thoracolumbar spine disability.  Rather, the examiner noted only a 2011 diagnosis of peripheral neuropathy.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of neurological manifestations, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific neurological condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

In sum, the most probative evidence shows that the Veteran does not have a current neurological disability that is separate and distinct from his service-connected peripheral neuropathy.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for sensory and neurological impairment must be denied.  38 C.F.R. §§ 3.102, 3.303.

C.  TDIU Prior to May 16, 2011

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is already in receipt of a TDIU from May 16, 2011, forward.  Prior to this decision, for the period prior to May 16, 2011, the Veteran did not meet the criteria for consideration for entitlement to TDIU on a schedular basis.  Nonetheless, as the Board is currently granting a 70 percent rating for PTSD, the Veteran currently satisfies the percentage requirements of 38 C.F.R. § 4.16(a) throughout the rating period on appeal, namely, since July 21, 2000.  The Board notes that service connection for degenerative disc disease of the thoracolumbar spine has also been in effect since July 21, 2000.  Having established that the Veteran meets the percentage requirements for consideration of a schedular TDIU, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

At the outset, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), which found him to be disabled based on his back disability and PTSD, from June 1, 2002, forward.  This date is consistent with a November 2002 private psychological evaluation that shows that the Veteran last worked in May 2002.  See also May 2013 Board hearing transcript at 41.  As such, the Board will adopt the date of June 1, 2002, as the date in which the Veteran became unemployable for TDIU purposes.  Accordingly, the Board must deny entitlement to a TDIU prior to June 1, 2002, as the evidence suggests that he was able to work prior to that date.

For the period beginning in June 1, 2002, the evidence shows that the Veteran worked most of his career as a truck driver.  See, e.g., November 2009 VA examination for the Veteran's spine (stating that he worked as a truck driver for 38 years); May 2013 Board hearing transcript at 41.  

VA treatment records show that the Veteran reported issues related to his employability as early as June 2000.  In April 2000, he stated that he stopped working as a truck driver six months earlier because his nerves could not take it.  See VA treatment records (received October 2000) at 4, 9.  In February 2002, he was instructed not to drive a truck if he could not control his irritability.  In addition, a November 2002 private psychological evaluation shows that the Veteran reported that he was currently unemployed and last worked in May 2002 as a cross-country truck driver, but could not handle this line of work any longer.  A December 2009 VA examination shows that he reported quitting his work as a truck driver due to increasing problems with road rage and fears of hurting someone.  He was also unable to tolerate his back pain when driving a truck.  

SSA records include October 2003 and April 2004 functional capacity assessment stating that the Veteran could understand, remember, and carry out simple and some, but not all, detailed instructions under routine supervision; he would not be able to relate to the general public but can relate to supervisors and coworkers in an incidental manner.  See SSA records (received May 2008) at 51, 70.

For the period beginning in June 1, 2002, and prior to May 16, 2011, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected back and mental health disabilities prevented him from securing or following substantially gainful employment.  The evidence of record supports a finding that, around May 2002, the Veteran was forced to stop driving a truck due to his back and mental health disabilities.  The evidence shows the Veteran worked for almost 40 years as a truck driver and that his level of education is eight-grade, with a G.E.D.  See July 2012 formal TDIU claim.  Additionally, there is no indication that he has training or experience in other areas of endeavor.  

In sum, the Board finds the evidence to be in equipoise with respect to whether, for the period beginning in June 1, 2002, the service-connected back and mental health disabilities precluded the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that, for the aforementioned period, these disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU is warranted from June 1, 2002, forward.


ORDER

A rating of 70 percent, but no higher, for PTSD is granted.

From October 5, 2006, to December 21, 2009, a 20 percent rating for degenerative disc disease of the thoracolumbar spine is granted.  

Prior to October 5, 2006, and from December 21, 2009, to January 16, 2014, a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.  

From January 16, 2014, a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is denied.

Service connection for sensory and neurological impairment is denied.

For the period prior to June 1, 2002, entitlement to a TDIU is denied.

For the period beginning in June 1, 2002, entitlement to a TDIU is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


